Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 1 of 16 Pageid#: 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                             Roanoke Division

BYRON MATTHEW JOHNSON,

        Plaintiff,

v.                                              Case No.     7:20cv0642


ELDOR AUTOMOTIVE
POWERTRAIN USA, LLC

Serve:
     R/A CT Corporation System                  JURY TRIAL DEMAND
     4701 Cox Rd., Suite 285
     Glen Allen, Virginia 23060


        Defendant.
                                   COMPLAINT

        The above-named Plaintiff, Byron Matthew Johnson (“Mr. Johnson” or

“Plaintiff”), by counsel, states as his Complaint against Defendant Eldor Automotive

Powertrain USA, LLC (“Eldor” or “Defendant”), the following:

                                I. JURISDICTION

     1. This Court has jurisdiction over this matter as it arises from the federal

questions presented by Title VII of the Civil Rights Act of 1964, as codified under 42

U.S.C. §§ 2000e, et seq., 42 U.S.C. § 2000e-5(f) (“Title VII”), and by the Fair Labor

Standards Act (“FLSA”), as codified under 29 U.S.C. §§ 206, 207 and 216; see also Title

28 U.S.C. §§ 1331, 1337, 1343(a)(4), 2201, and 2202.

     2. Plaintiff timely filed a Charge of Discrimination with the Equal Employment


                                          1
Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 2 of 16 Pageid#: 2




Opportunity Commission (“EEOC”) in July of 2019. Plaintiff received a Dismissal and

Notice of Rights from the EEOC, dated August 5, 2020, attached hereto as EXHIBIT

A. Plaintiff files suit within ninety (90) days of receipt of the Dismissal and Notice of

Rights.

   3. This Court has supplemental jurisdiction over Count III: Breach of Contract

pursuant to 28 U.S. Code § 1367, as the acts and/or omissions giving rise to the

violation of this claim arose from the same basis of operative fact and form part of the

same case or controversy under the law. Count III is a breach of contract action

regarding Plaintiff’s employment. The contract has been appended to this pleading

and made a part hereof as EXHIBIT B. A forum selection clause (¶7) dictates that the

contract shall be construed pursuant to the laws of the Commonwealth of Virginia.

Pursuant to 28 U.S.C. § 1367(a), this claim is so related to claims involving original

jurisdiction that they form part of the same case or controversy.

                                  II. THE PARTIES

   4. Plaintiff Mr. Johnson is a resident of Botetourt County, Virginia.

   5. Defendant Eldor is incorporated in Delaware but does business within the

Commonwealth of Virginia. Specifically, Eldor owns and operates a manufacturing

facility located in Botetourt County, Virginia at which Mr. Johnson worked. Therefore,

due to its contacts within the Commonwealth, Eldor avails itself to the jurisdiction of

this Court.

   6. Eldor’s Botetourt County facility manufactures ignition coils for applications in

automotive ignition systems.
                                           2
 Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 3 of 16 Pageid#: 3




                           III. FACTUAL BACKGROUND

   A. Plaintiff Hired and Directed to Start Production at New Facility

   7. Byron Matthew Johnson was hired by Eldor on or about June 21, 2017 as the

Engineering and Maintenance Manager at Eldor’s Virginia facility, a position he held

until his unlawful termination on or about December 13, 2018.

   8. While operating in the United States, Eldor is an Italian-owned company.

Eldor’s European headquarters is located in Orsenigo, Italy. Management at the

Virginia facility takes continuous and repeated direction from Eldor management

based in Italy. Likewise, many employees travel between the two facilities, and, at

times, the company has had a blend of European and Virginian employees at the

Virginia facility.

   9. Mr. Johnson is a Caucasian male whose national origin is that of the United

States of America. Until his unlawful termination, Mr. Johnson worked for Eldor on a

consistent, full-time basis, and met Eldor’s legitimate expectations. However, Mr.

Johnson was subjected to discrimination based upon his national origin throughout

his employment with Eldor.

   10. In June of 2017, Mr. Johnson was one of Eldor’s first employees hired at Eldor’s

Virginia facility. Hired as an “Engineering Manager”, Mr. Johnson was tasked initially

with hiring employees to staff Eldor’s assembly lines and otherwise, to start the plant

into production.

   B. The Parties Enter Into a Contract that Contemplated Severance

   11. Mr. Johnson and Eldor executed a binding employment contract regarding Mr.
                                          3
    Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 4 of 16 Pageid#: 4




Johnson’s employment. This contract provided that Mr. Johnson’s employment was

“not for any specific period time” and that Mr. Johnson was an employee “at will”.

(EXHIBIT B, ¶5),

      12. As provided in Paragraph 6.1 of the contract:

                Except as otherwise provided herein, in the event
                Employee’s employment is terminated by the Company for
                other than Cause, Employee shall have the right to receive
                severance compensation equal to three (3) months of
                employee’s then current base salary; and employee will also
                be paid earned but unpaid base salary through the date of
                termination and earned but unused vacation days, and may
                be eligible for continued benefits as required by law.


      C. “The Eldor Way”: Untenable Working Conditions and U.S. Citizens
         Disfavored

      13. Eldor has engaged in a pattern and practice of discrimination by hiring

employees of Caucasian descent and American national origin and causing them to

work untenable and illegal hours1.

      14. During Mr. Johnson’s employment with Eldor, upper management was mostly

of Italian national origin. Eldor attempted to replace or did replace employees of

Caucasian descent and American national origin with non-Caucasian employees of

Turkish descent from Eldor’s sister factory in Izmir, Turkey.

      15. The workload that Eldor directed Mr. Johnson to cover was far in excess of the

expected workload that Eldor had characterized to Mr. Johnson prior to his hire. As



1
 See Broussard v. Eldor, Case No. 7:19-cv-841, U.S. District Court, WDVA, Roanoke
Division.
                                         4
 Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 5 of 16 Pageid#: 5




Mr. Johnson began hiring team members, he and his co-workers routinely worked days

and nights, amounting to seventy (70) to eighty (80) hours per week.

    16. Shortly after Mr. Johnson hired his team members, Mr. Johnson complained to

Human Resources about the excessive hours per week that his team members were

required to work. Human Resources responded, essentially, that this was the “Eldor

Way.”

    D. Plaintiff Witnesses Eldor Not Paying Employees Overtime

    17. Pursuant to the Fair Labor Standards Act and related regulations, Mr. Johnson

was an exempt employee and could not qualify for overtime compensation. However,

Mr. Johnson frequently observed non-exempt Eldor employees deserving of overtime

not receive any overtime compensation. Though not a lawyer himself, Mr. Johnson

believed that Eldor was violating federal law.

    18. In June of 2018, morale amongst the Eldor employees in Virginia was extremely

low due to the working conditions. Mr. Johnson’s direct supervisor, Plant Manager

Fabio Piscone, a non-Caucasian man of Italian descent, instructed Mr. Johnson to

reprimand one of Mr. Johnson’s employees for “walking too slowly.”

    19. Mr. Johnson politely and professionally insisted that such a comment would be

unwelcomed and urged Mr. Piscone to reconsider given the working conditions of the

facility.

    E. Management Threatens to Replace U.S. Workers with Turkish
       Workers

    20.Mr. Piscone retorted, “it would be easier to fire all of these guys and just start

                                            5
Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 6 of 16 Pageid#: 6




over. We could just drop any Turkish guy in here and it would be fine.” The country of

Turkey’s labor laws are not as robust as those in the United States.

   21. In October of 2018, Mr. Johnson’s direct report, Process Engineer Ben

Wilkerson, sent an email to Chief Executive Officer Giovanni Scafidi, detailing the

untenable working hours of himself, Mr. Johnson, and the American employees at

Eldor.

   22. At the end of October of 2018, Mr. Johnson met with Mr. Scafidi to share his

concerns with the working conditions inside Eldor’s Botetourt plant. Mr. Scafidi

informed Mr. Johnson of a plan where Manager Gokhan from Eldor’s Izmir, Turkey

Plant and a team of Turkish engineers would temporarily replace most of the

Engineering team at the Botetourt plant.

   23. In or about early November of 2018, Plant Manager Gokhan arrived at the

Botetourt plant. Mr. Gokhan ordered Mr. Johnson and the other Caucasian, American

managers to work twelve (12) to twenty (20) hour shifts.

   24.Mr. Gokhan, like the rest of Eldor management, had unreasonably high

expectations and was extremely restrictive of Eldor employees ever taking time away

from work. As an example, Mr. Johnson requested to leave the facility in the evening

to watch a 6:00 PM sporting event in which Mr. Johnson’s child participated. Mr.

Johnson politely reminded Mr. Gokhan that Mr. Johnson had clocked in for work that

day at 3:00 AM. Mr. Gokhan became irritated and suggested that Mr. Johnson use

vacation time for leaving the plant to watch the game.

   25. Mr. Johnson feared complaining too frequently about his untenable working
                                           6
Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 7 of 16 Pageid#: 7




conditions due to Mr. Piscone’s and Mr. Gokhan’s repeated threats of termination and

being replaced by Turkish workers.

   26.In mid-November of 2018, Mr. Gokhan ordered Mr. Johnson to recall his

employees, who had already worked a full shift and were at home back to the facility to

work on the night shift. Mr. Johnson’s employees were hired specifically for the day

shift. Mr. Johnson suggested that the employees might try to unionize if their work

shifts were altered in this way. Mr. Gokhan retorted that he would terminate any

employee who tried to unionize.

   27. Eldor management viewed the U.S. citizen workers in a negative light in

comparison with similarly situated citizens from Europe, particularly Turkey.

   F. Plaintiff Engages in Protected Complaints

   28.Around this time in the fall of 2018, Mr. Johnson complained verbally to Human

Resource Manager Bridgette Farmer that Eldor had not posted any required legal

notice posters (such as posters advising employees of their overtime rights). Ms.

Farmer ignored Mr. Johnson’s complaint, and Eldor refused to post any posters

advising Eldor employees of their workplace rights.

   29.Shortly after his complaint to Human Resources, Mr. Johnson was required to

work a near twenty-four (24) hour shift. A direct report of Mr. Johnson’s had worked

an eighteen (18) hour shift, and Mr. Johnson informed Mr. Piscone that Mr. Johnson

had a legal duty to direct this employee to leave work. This visibly irritated Mr. Piscone.

   30. Days prior to Thanksgiving of 2018, Mr. Johnson and Mr. Wilkerson sent

emails to Mr. Scafidi and Eldor corporate Human Resources describing the untenable
                                            7
Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 8 of 16 Pageid#: 8




working conditions at the facility and the discrimination workers faced. Mr. Johnson

complained about:

          a) U.S. citizen workers being threatened with termination in favor of

      replacement by Turkish employees;

          b) Being discriminated against as Eldor favored Turkish employees; and

          c) The lack of overtime being paid to eligible employees at the plant.

   G. Retaliation

   31. In early December of 2018, Mr. Johnson learned that Mr. Piscone wanted to

terminate Mr. Wilkerson for “making [Mr. Piscone] look bad” to Mr. Scafidi, Mr.

Piscone’s direct supervisor. Human Resource Manager Bridgette Farmer also agreed

to the termination of Mr. Wilkerson due to him making Ms. Farmer “look bad to

Michele Ciavola,” her supervisor.

   32. Mr. Johnson was rightfully terrified of being terminated and replaced with a

Turkish worker after hearing Mr. Piscone and Ms. Farmer discuss the retaliation that

Mr. Wilkerson would soon suffer.

   H. Plaintiff Receives Baseless Performance Improvement Plan, But
      Denied Chance to Even Attempt to Complete It

   33. Unfortunately, Mr. Johnson’s fears of retaliation materialized. On or about

December 10, 2018, Mr. Johnson was presented with a Performance Improvement

Plan, with an effective date of December 12, 2018. Mr. Johnson’s work performance

had always met Eldor’s legitimate expectations. One of the items in the Performance

Improvement Plan implemented against Mr. Johnson stated that Mr. Johnson needed

                                          8
Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 9 of 16 Pageid#: 9




“to improve upon good results already achieved.”

   34. The Performance Improvement Plan given to Mr. Johnson was clearly

retaliatory and lacked any merit. Prior to receiving the Plan, Mr. Johnson had never

been issued any workplace discipline, counseling, nor any written performance

evaluation of any kind.      Indeed, Mr. Johnson had been verbally praised by

management for his hard work and devotion prior to receiving the Plan.

   35. On December 12, 2018, the day that the Performance Improvement Plan

became effective for Mr. Johnson, Mr. Piscone directed Mr. Johnson to terminate Mr.

Wilkerson’s employment.

   36. Eldor based its decision to terminate Mr. Wilkerson’s employment due to his

complaints of the working conditions at the plant including lack of overtime pay for

eligible workers and national origin discrimination at the hands of Mr. Piscone, Mr.

Gokhan, and other foreign national managers.

   37. Mr. Johnson met with Ms. Farmer and Mr. Piscone regarding this termination.

Mr. Johnson asked them what the official cause for termination would be for Mr.

Wilkerson.    Ms. Farmer stated that “in Virginia you do not need a cause for

termination, I can fire you for your hair being purple.”

   38. Mr. Johnson politely and professionally reminded Ms. Farmer that her

comment did not follow company policy and that it would be very difficult to train a

new engineer to Mr. Wilkerson’s level. Mr. Piscone responded, “we will just pick up a

Turkish guy.” Mr. Johnson agreed to follow Ms. Farmer’s and Mr. Piscone’s direction

due to Mr. Johnson’s fear of being terminated for insubordination.
                                           9
Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 10 of 16 Pageid#: 10




   I. Mr. Piscone Highlights Plaintiff’s Protected Complaints as the
      Reason for Plaintiff’s Termination

   39. Before the termination of Ben Wilkerson could occur, on December 13, 2018,

Mr. Piscone and Ms. Farmer called Mr. Johnson into a meeting. Mr. Piscone threw Mr.

Johnson’s email to Mr. Scafidi detailing the conditions inside the plant, lack of

overtime compensation, and discrimination of the American workers upon the table

and exclaimed, “I can’t work like this.” Almost in the same instance, Ms. Farmer stated

to Mr. Johnson, “what Fabio [Piscone] is saying is that you’re fired.” Mr. Johnson was

terminated for no legitimate reason other than his whistleblower complaints and/or

complaints of discrimination/retaliation, and Eldor’s desire to replace Mr. Johnson

with a Turkish worker.

   40. Eldor has an obligation to maintain a working environment not charged with

national origin discrimination. However, Eldor permitted a work environment to exist

that was discriminatory and offensive to Mr. Johnson and engaged in discriminatory

practices with malice or reckless indifference to the federally protected rights of Mr.

Johnson. Eldor would not have taken the discriminatory actions against Mr. Johnson

but for his national origin and/or his complaints regarding national origin

discrimination and/or his complaints about workers not being paid overtime

compensation.

   41. Eldor has an obligation to compensate non-exempt employees for all owed

overtime compensation pursuant to the FLSA. Eldor failed in this obligation and

                                          10
Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 11 of 16 Pageid#: 11




retaliated against Mr. Johnson for fighting for the rights of others.

                         COUNT I: CLAIM FOR TITLE VII
                       NATIONAL ORIGIN DISCRIMINATION

   42.Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.

   43. Mr. Johnson identifies his national origin as a citizen of the United States.

   44.At all times material hereto, Eldor had an obligation to maintain a work

environment that was not charged with national origin discrimination and hostile to

Mr. Johnson.

   45. Eldor violated federal law by creating and permitting a work environment to

exist that was discriminatory and hostile to Mr. Johnson and other U.S. citizens by

wrongfully discharging Mr. Johnson.

   46.The Eldor employees who decided to terminate Mr. Johnson and others were

acting in the course and scope of their employment with Eldor at the time of their

actions; therefore, Eldor is liable for their actions under the doctrine of respondeat

superior. Their actions against Mr. Johnson were committed during working hours

and at their place of employment and/or were in conjunction with work-related

responsibilities.

   47. As a direct and proximate result of Eldor’s actions, Mr. Johnson has suffered

and will continue to suffer pecuniary loss, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life and other non-pecuniary loss.

   48.At all times material hereto, Eldor engaged in a discriminatory practice or

                                           11
Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 12 of 16 Pageid#: 12




practices with malice or reckless indifference to the federally protected rights of Mr.

Johnson so as to support an award of punitive damages.

   49.Prior to Mr. Johnson’s termination, Mr. Johnson was performing his work at a

satisfactory level and meeting or exceeding Eldor’s legitimate business expectations.

   50.Any reasons cited by Eldor for the issuance of Mr. Johnson’s Performance

Improvement Plan or for Mr. Johnson’s termination were pretextual as Mr. Johnson’s

work performance was meeting legitimate business expectations.

   51. The above-described acts by Eldor constitutes national origin discrimination in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.

   52. Mr. Johnson is entitled to all reasonable costs, including attorneys’ fees,

associated with this matter, plus interest, pursuant to 42 U.S.C. § 2000e-5(k).

  COUNT II: CLAIM FOR TITLE VII NATIONAL ORIGIN RETALIATION

   53. Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.

   54. Mr. Johnson identifies his national origin as a citizen of the United States.

   55. At all times material hereto, Eldor had an obligation to maintain a work

environment that was not charged with national origin discrimination and hostile to

Mr. Johnson.

   56. Eldor violated federal law by permitting a work environment to exist that was

discriminatory, hostile, and offensive to Mr. Johnson and other U.S. citizens, and that

punished, retaliated against, and prejudiced a victim of a discriminatory work

environment for complaining of the same.
                                            12
Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 13 of 16 Pageid#: 13




   57. Mr. Johnson experienced discrimination based upon his national origin, a U.S.

citizen.

   58.Mr. Johnson engaged in the protected activity of complaining about this

discriminatory work environment (on behalf of himself and other co-workers) and was

subsequently targeted and terminated.

   59. Mr. Johnson was terminated from employment in direct retaliation for his

complaints about workplace discrimination.

   60.The Eldor employees who decided to terminate Mr. Johnson and others were

acting in the course and scope of their employment with Eldor at the time of their

actions; therefore, Eldor is liable for their actions under the doctrine of respondeat

superior. Their actions against Mr. Johnson were committed during working hours

and at their place of employment and/or were in conjunction with work-related

responsibilities.

   61. Prior to Mr. Johnson’s termination, Mr. Johnson was performing his work at a

satisfactory level and meeting or exceeding Eldor’s legitimate business expectations.

   62.Any reasons cited by Eldor for the issuance of Mr. Johnson’s Performance

Improvement Plan or for Mr. Johnson’s termination were pretextual as Mr. Johnson’s

work performance was meeting legitimate business expectations.

   63. As a direct and proximate result of Defendants’ actions, Mr. Johnson has

suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary loss.

   64.At all times material hereto, Eldor engaged in retaliatory practices with malice
                                          13
Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 14 of 16 Pageid#: 14




or reckless indifference to the federally protected rights of Mr. Johnson so as to support

an award of punitive damages.

   65. The above-described acts by Defendants constitute retaliation in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.

   66.Mr. Johnson is entitled to all reasonable costs, including attorneys’ fees,

associated with this matter, plus interest, pursuant to 42 U.S.C. § 2000e-5(k).

                      COUNT III: BREACH OF CONTRACT

   67. Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.

   68.Mr. Johnson and Eldor entered into a binding contract.

   69.That contract provides that should Eldor terminate Mr. Johnson not for “cause”,

then Mr. Johnson is entitled to three (3) months of severance pay.

   70. Eldor did not terminate Mr. Johnson for cause. Mr. Johnson was terminated

due to illegal discrimination and retaliation.

   71. Eldor did not provide Mr. Johnson with any severance pay upon the termination

of his employment. Accordingly, Eldor breached the contract between the parties

entitling Mr. Johnson to three (3) months of severance pay.

   72. As a direct and proximate result of Eldor’s breach of contract, Mr. Johnson has

suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary loss.




                                           14
Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 15 of 16 Pageid#: 15




             COUNT IV: RETALIATION PURSUANT TO THE FLSA

   73. Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.

   74. Plaintiff complained about the aforementioned violations of the FLSA to Eldor

supervisory employees shortly before his termination. Moreover during Mr. Johnson’s

termination, Mr. Piscone highlighted the complaint as the reason Mr. Johnson was

being terminated.

   75. Eldor willfully and unlawfully terminated Mr. Johnson in retaliation for his

complaints about FLSA violations, in violation of 29 U.S.C. § 215(a)(3).

   76. Eldor cannot show that its violations of the FLSA were in good faith and that it

has reasonable grounds for believing that its acts or omissions were not violations of

the FLSA.

   77. As used herein, “willful” is meant in accordance with 29 U.S.C. § 255(a), and

“good faith” and “reasonable grounds” is meant in accordance with 29 U.S.C. § 260.

   78. Eldor is liable under the FLSA to Mr. Johnson for actual and liquidated damages

for its willful and bad faith retaliation as described above.



       WHEREFORE, Plaintiff, Byron Matthew Johnson, prays for judgment against

Defendant Eldor Automotive Powertrain USA, LLC, for equitable relief, compensatory,

liquidated and punitive damages, back pay, front pay, all together with prejudgment

interest from the date of termination of Plaintiff’s employment, and for costs and

attorneys’ fees, and for such other and further relief as may be just and equitable.
                                            15
Case 7:20-cv-00642-GEC Document 1 Filed 11/02/20 Page 16 of 16 Pageid#: 16




TRIAL BY JURY IS DEMANDED




                             Respectfully submitted,

                             BYRON MATTHEW JOHNSON

                             /s/ Thomas E. Strelka
                             Thomas E. Strelka, Esq. (VSB# 75488)
                             L. Leigh R. Strelka, Esq. (VSB # 73355)
                             N. Winston West, IV, Esq. (VSB #92598)
                             Brittany M. Haddox, Esq. (VSB # 86416)
                             Monica L. Mroz, Esq. (VSB #65766)
                             STRELKA EMPLOYMENT LAW
                             119 Norfolk Avenue, S.W., Suite 330
                             Warehouse Row
                             Roanoke, VA 24011
                             Tel: 540-283-0802
                             thomas@strelkalaw.com
                             leigh@strelkalaw.com
                             winston@strelkalaw.com
                             brittany@strelkalaw.com
                             monica@strelkalaw.com

                             Counsel for Plaintiff




                                    16
